 1
 2
 3
 4
 5
 6
 7
                             UNITED STATES DISTRICT COURT
 8
                 CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
 9
10    HAMID COBB,                       )    Case No. CV 18-08533-JLS (AS)
                                        )
11                     Petitioner,      )
                                        )    ORDER ACCEPTING FINDINGS,
12               v.                     )
                                        )    CONCLUSIONS AND RECOMMENDATIONS OF
13    JIM McDONNELL, Sheriff,           )
      et. al.,                          )    UNITED STATES MAGISTRATE JUDGE
14                  Respondent.         )
                                        )
15                                      )
16
17        Pursuant to 28 U.S.C. section 636, the Court has reviewed the

18   Petition,   all   of   the   records   herein   and   the   attached   Report   and

19   Recommendation of United States Magistrate Judge.            After having made a

20   de novo determination of the portions of the Report and Recommendation

21   to which objections were directed, the Court concurs with and accepts

22   the findings and conclusions of the Magistrate Judge.

23
24        IT IS ORDERED that Judgment be entered denying and dismissing the

25   Petition without prejudice.

26   //

27   //

28   //
 1        IT IS FURTHER ORDERED that the Clerk serve copies of this Order,
 2   the Magistrate Judge’s Report and Recommendation and the Judgment herein
 3   on counsel for Petitioner and counsel for Respondent.
 4
 5        LET JUDGMENT BE ENTERED ACCORDINGLY.
 6
 7             DATED: June 12, 2019.
 8
 9
10
                                            JOSEPHINE L. STATON
11                                     UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          2
